Macfarlane, J.
Plaintiffs are bankers and sued the defendants before a justice of the peace for an alleged overdraft of $50.
*207The case was taken by appeal to the circuit court, when upon a trial the defendant recovered judgment, and plaintiffs appealed to ■ the Kansas City court of appeals.
Upon a hearing in that court, Smith, P. J., wrote an opinion, reversing the judgment of the circuit court, and the appeal was certified to this court, the opinion being deemed in conflict with decisions of the St. Louis •court of appeals. •
At the trial of the case plaintiffs offered to introduce in evidence their “ledger, cash book and balance book kept in the transaction of their business as bankers, and showing the transaction with the defendant, and offered to prove that they were accurately kept, and that entries were made and the books written up each day from the checks of the customers and tickets of the teller, and that the books were balanced each day to verify their accuracy.” These offers were refused and the books excluded. This ruling of the court is the only error assigned here.
Judge Smith in his opinion says: “Upon the long and well-recognized principle that the book entries, made by a party himself, or by his clerk, in the usual course of his business, being contemporaneous with the fact, and part of the res gestee, are admissible in evidence, I think the offer of evidence made by plaintiffs should not have been rejected.” Since, this opinion the whole question has been carefully considered by this court, the decisions in this state reviewed, and in an elaborate opinion by Black, J., the same conclusion was reached as that .arrived at by the court •of appeals. Anchor Milling Co. v. Walsh, 108 Mo. 277.
The court committed error in refusing to admit in evidence the books offered. Judgment of Kansas City •court of appeals affirmed.
All concur.